        Case 1:20-cv-00771-VJW Document 20 Filed 09/10/21 Page 1 of 2




       In the United States Court of Federal Claims
                                     No. 20-771L
                             (Filed September 10, 2021)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
AYINDE MOHN,                      *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                      ORDER

       In this matter plaintiff, representing himself, has filed a motion for summary
judgment. See ECF No. 17. But in lieu of filing an answer to the complaint,
defendant had already moved to dismiss the complaint for lack of subject-matter
jurisdiction under Rule 12(b)(1) of the Rules of the United States Court of Federal
Claims (RCFC) and for failure to state claim upon which relief can be granted,
under RCFC 12(b)(6). See ECF No. 8. Defendant has now moved to stay briefing on
the motion for summary judgment, pending resolution of the motion to dismiss the
case. ECF No. 18.

       The Court appreciates Mr. Mohn’s rapid response, which was filed one day
after the motion. See ECF No. 19. The response, however, does not seem to address
the grounds for the requested stay, discussing instead questions of the merits and
our jurisdiction. As the government has noted, our court will routinely stay
consideration of a motion for summary judgment when a motion to dismiss the case
is pending, particularly when jurisdiction has been challenged. See ECF No. 8 at 4
(citing, inter alia, Boaz Hous. Auth. v. United States, 994 F.3d 1359, 1363 (Fed. Cir.
2021); Stephan v. United States, 117 Fed. Cl. 68, 70 (2014)); see also Arunachalam v.
United States, No. 16-358, 2020 WL 5412752, at *3 (Fed. Cl. Sept. 9, 2020). This
practice rests on more than mere considerations of efficiency or convenience, as “a
court must satisfy itself that it has jurisdiction to hear and decide a case before
proceeding to the merits of the case.” De La Cruz Jimenez v. United States, No. 19-
        Case 1:20-cv-00771-VJW Document 20 Filed 09/10/21 Page 2 of 2




1761C, 2021 WL 303307, at *2 (Fed. Cl. Jan. 28, 2021) (citing Hardie v. United
States, 367 F.3d 1288, 1290 (Fed. Cir. 2004) (cleaned up); see also Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 93–95 (1998). Because a determination of
the jurisdictional questions could obviate the need to address the merits of Mr.
Mohn’s case, and plaintiff has identified no hardship or countervailing inefficiencies
to justify moving forward on his motion, good cause exists for granting the
government’s motion to stay briefing. The motion to stay, ECF No. 18, is
accordingly GRANTED, and briefing on the motion for summary judgment is
STAYED pending determination of the motion to dismiss the case.

IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Senior Judge




                                         -2-
